Title: From Thomas Jefferson to the Senate and the House of Representatives, 14 February 1803
From: Jefferson, Thomas
To: Congress


          
            Gentlemen of the Senate and of the House of Representatives.
          
          
          In obedience to the Ordinance for the government of the territories of the United States, requiring that the laws adopted by the Governor & judges thereof shall be reported to Congress from time to time, I now transmit those which have been adopted in the Indiana territory from January 1801. to February 1802. as forwarded to the office of the Secretary of State.
          
            Th: Jefferson
            Feb. 14. 1803.
          
        